Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 filed 3/12/20 are under consideration in this Office Action.
2.					Priority
Receipt is acknowledged of papers (foreign priority – to application number 19162993.0, filed 03/14/2019) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
3.	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-14 are directed to the following claimed genus. 
1. A cleaning composition comprising: (i) an endo-.beta.-1,3-glucanase enzyme; and (ii) a cleaning adjunct, wherein the endo-.beta.-1,3-glucanase enzyme has at least 70% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 or SEQ ID NO: 3 or SEQ ID NO: 4 or SEQ ID NO: 5 or SEQ ID NO: 6 or SEQ ID NO: 7. 
2. A cleaning composition according to claim 1 wherein the endo-.beta.-1, 3-glucanase enzyme has at least 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 or SEQ ID NO: 3 or SEQ ID NO: 4 or SEQ ID NO: 5 or SEQ ID NO: 6 or SEQ ID NO: 7.
3. A cleaning composition according to claim 1 which is a laundry detergent composition. 4. A cleaning composition according to claim 1 wherein the endo-.beta.-1, 3-glucanase enzyme is of bacterial origin. 
5. A cleaning composition according to claim 1 wherein the endo-.beta.-1, 3-glucanase enzyme is obtainable from Paenibacillus sp, Zobellia galactanivorans, Thermotoga petrophila micro-organism. 
7. A cleaning composition according to claim 1 wherein the endo-.beta.-1,3-glucanase enzyme has a carbohydrate binding module CBM 6 or CBM 56. 
8. A cleaning composition according to claim 1 additionally comprising anionic surfactant. 9. A cleaning composition according to claim 1 additionally comprising surfactant and wherein the weight ratio of surfactant to active endo-.beta.-1,3-glucanase enzyme protein is at least 500:1. 10. A cleaning composition according to claim 1 additionally comprising surfactant and wherein the surfactant comprises nonionic surfactant, in an amount from 1 to 30 wt % of the composition. 11. A cleaning composition according to claim 1 wherein the surfactant comprises an anionic and a nonionic surfactant in a weight ratio of anionic to nonionic of from 30:1 to 1:2. 
12. A cleaning composition according to claim 8 wherein the anionic surfactant is selected from alkyl benzene sulphonate and/or ethoxylated alkyl sulfate optionally ethoxylated with an ethoxylation degree of 0 to 7. 
13. A cleaning composition according to any preceding claim comprising additional enzyme selected from mannanase, xanthan lyase, xanthanase and mixtures thereof.
14. A method of treating a surface, comprising: (i) forming an aqueous wash liquor comprising water and a composition according to claim 1; and (ii) treating the surface with the aqueous wash liquor at a temperature of from 5 to 40.degree. C.; and (iii) rinsing the surface.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or 
The specification, however, only provides description of cleaning composition for cleaning cotton fabrics comprising: (i) an endo-.beta.-1,3-glucanase enzyme; and (ii) a specific cleaning adjunct, wherein the endo-.beta.-1,3-glucanase enzyme has at least 95% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 or SEQ ID NO: 3 or SEQ ID NO: 4 or SEQ ID NO: 5 or SEQ ID NO: 6 or SEQ ID NO: 7. 
The specification does not contain any disclosure or description any cleaning composition comprising amino acid sequences that are at least 70% or 80% identical to SEQ ID Nos. 1-7, or a derivative derived from such a sequence by insertion, deletion or substitution, and encoding a protein which has the biological activity of a endo-.beta.-1,3-glucanase enzyme and comprising a laundry list of adjuncts selected from: surfactants, builders, bleaches, bleach catalysts, colorants, bleach boosters, chelating agents, dye transfer agents, deposition aids, dispersants, additional enzymes, and enzyme stabilizers, catalytic materials, bleach activators, hydrogen peroxide, sources of hydrogen peroxide, optical brighteners, photoactivators, fluorescers, fabric hueing agents, fabric conditioners, preformed peracids, polymeric dispersing agents, clay soil removal/anti-redeposition agents, filler salts, hydrotropes, brighteners, suds suppressors, structure elasticizing agents, fabric softeners, hydrolyzable surfactants, preservatives, anti-oxidants, anti-shrinkage agents, germicides, fungicides, anti-tarnish, anti-corrosion agents, alkalinity sources, solubilizing agents, carriers, processing aids, pigments, dyes, perfumes and pH control agents, encapsulates, polymers, as per paragraph 0031 of the published application.

Paenibacillus sp, Zobellia galactanivorans and  Thermotoga petrophila are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of endo-.beta.-1,3-glucanase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a endo-.beta.-1, 3-glucanase and sequences having varying sequence homology, i.e., 70% or 80% to the amino acid sequences of SEQ ID NO: 1-7.  Those of ordinary skill in the art would not be able to identify without further testing what specific protein having the varying sequence homology will possess endo-.beta.-1,3-glucanase activity.
The genus of polypeptides (at least 70% or 80% of SEQ ID Nos. 1-7) molecules may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 20-30% of the sequence(s) that can be varied and still result in a protein having endo-.beta.-1,3-glucanase activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
The claim includes a genus that can be analyzed at several levels sequentially for the purpose of focusing the issue. First, the disclosure of SEQ ID Nos. 1-7 combined with pre-existing knowledge in the art would have put one in possession of the genus of endo-.beta.-1,3-glucanase with the aid of a computer, could identify all of the amino acid sequences with .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO9531533, WO2005003319, US6403549 and UNIPROT: D3EJV4.
Limitation of claims 1-8 & 13 are described above in paragraph 3.
WO9531533 teaches cleaning compositions comprising enzymes with endo-beta-glucanase activity, in particular laminarinase (one particular type of endo-beta-1,3-glucanases) or endo-1,3(4)-beta-glucanase. This composition is e.g. used to remove excess dye from textiles (p. 17, I. 18-20). The sequence as disclosed in claim 1 of the cited patent is from Trichoderma harzianum (GH family 16) has 99.3% identity to SEQ ID NO: 7 of the present application. Also disclosed are uses of the enzymes for modification/degradation of beta-e.g. to prevent graying of a textile. WO2005003319 also discloses the use of mixtures between nonionic and anionic surfactants (p. 18, I. 12-21; p. 191, I. 4-
p. 197, I. 10). A general overview on endoglucanases and their use in e.g. textile manufacture is given in the background section. The reference does not teach endoglucanases that are at least 70% identical to any of SEQ ID Nos. 1-7.
US6403549 teaches detergent formulations for inter alia textile treatment, which can comprise glucan-endo-1 ,3-[beta]-D-glucosidases (3.2.1.39; col. 15). Exemplary detergent compositions are disclosed encompassing e.g. 25-40% alkylbenzenesulfonate, 1-10% nonionic surfactant and 0.0001-0.1% enzyme (see composition, starting in col. 20). This composition at least encompasses the ratio of surfactant/enzyme disclosed in claim 1. With the exception of SEQ ID NO: 7 all sequences of the present application with SEQ ID NOs: 1-6 are 100% known in the art, exemplarily D5 is cited (UNIPROT: D3EJV4) showing the sequence with SEQ ID NO: 1 (see the sequence alignment provided below between Applicants SEQ ID NO: 1 and AC: D3EJV4).
D3EJV4_GEOS4
ID   D3EJV4_GEOS4            Unreviewed;       872 AA.
AC   D3EJV4;
DT   23-MAR-2010, integrated into UniProtKB/TrEMBL.
DT   23-MAR-2010, sequence version 1.
DE   SubName: Full=Glycoside hydrolase family 16 {ECO:0000313|EMBL:ACX65777.1};
GN   OrderedLocusNames=GYMC10_3540 {ECO:0000313|EMBL:ACX65777.1};
OS   Geobacillus sp. (strain Y412MC10).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Paenibacillaceae; Paenibacillus.
OX   NCBI_TaxID=481743 {ECO:0000313|EMBL:ACX65777.1, ECO:0000313|Proteomes:UP000002381};
RN   [1] {ECO:0000313|Proteomes:UP000002381}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Y412MC10 {ECO:0000313|Proteomes:UP000002381};
RA   Lucas S., Copeland A., Lapidus A., Glavina del Rio T., Dalin E., Tice H.,
RA   Bruce D., Goodwin L., Pitluck S., Saunders E., Brettin T., Detter J.C.,
RA   Han C., Larimer F., Land M., Hauser L., Kyrpides N., Ovchinnikova G.,
RA   Brumm P., Mead D.;
RT   "Complete sequence of Geobacillus sp. Y412MC10.";

RN   [2] {ECO:0000313|EMBL:ACX65777.1, ECO:0000313|Proteomes:UP000002381}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Y412MC10 {ECO:0000313|EMBL:ACX65777.1,
RC   ECO:0000313|Proteomes:UP000002381};
RX   PubMed=23408395; DOI=10.4056/sigs.2605792;
RA   Mead D.A., Lucas S., Copeland A., Lapidus A., Cheng J.F., Bruce D.C.,
RA   Goodwin L.A., Pitluck S., Chertkov O., Zhang X., Detter J.C., Han C.S.,
RA   Tapia R., Land M., Hauser L.J., Chang Y.J., Kyrpides N.C., Ivanova N.N.,
RA   Ovchinnikova G., Woyke T., Brumm C., Hochstein R., Schoenfeld T., Brumm P.;
RT   "Complete Genome Sequence of Paenibacillus strain Y4.12MC10, a Novel
RT   Paenibacillus lautus strain Isolated from Obsidian Hot Spring in
RT   Yellowstone National Park.";
RL   Stand. Genomic Sci. 6:381-400(2012).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP001793; ACX65777.1; -; Genomic_DNA.
DR   RefSeq; WP_015735755.1; NC_013406.1.
DR   CAZy; CBM56; Carbohydrate-Binding Module Family 56.
DR   CAZy; GH16; Glycoside Hydrolase Family 16.
DR   EnsemblBacteria; ACX65777; ACX65777; GYMC10_3540.
DR   KEGG; gym:GYMC10_3540; -.
DR   eggNOG; ENOG4105FBU; Bacteria.
DR   eggNOG; COG2273; LUCA.
DR   OrthoDB; 1046649at2; -.
DR   BioCyc; PSP481743:G1GGE-3534-MONOMER; -.
DR   Proteomes; UP000002381; Chromosome.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   InterPro; IPR003343; Big_2.
DR   InterPro; IPR013320; ConA-like_dom_sf.
DR   InterPro; IPR000757; GH16.
DR   InterPro; IPR008964; Invasin/intimin_cell_adhesion.
DR   Pfam; PF02368; Big_2; 1.
DR   Pfam; PF00722; Glyco_hydro_16; 1.
DR   SMART; SM00635; BID_2; 1.
DR   SUPFAM; SSF49373; SSF49373; 1.
DR   SUPFAM; SSF49899; SSF49899; 1.
DR   PROSITE; PS51762; GH16_2; 1.
PE   4: Predicted;
KW   Hydrolase {ECO:0000313|EMBL:ACX65777.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002381};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..38
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           39..872
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5003042786"
FT   DOMAIN          389..684
FT                   /note="GH16"
FT                   /evidence="ECO:0000259|PROSITE:PS51762"


  Query Match             100.0%;  Score 4128;  DB 198;  Length 872;
  Best Local Similarity   100.0%;  
  Matches  763;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKRSYATERRYLQKGLSLFFAVVMLASVGLWPASKVEAADFTVTSMDYFSAADGPVISKS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKRSYATERRYLQKGLSLFFAVVMLASVGLWPASKVEAADFTVTSMDYFSAADGPVISKS 60

Qy         61 GVGQASYGFVMPIFNGGAATWNDVAQDVGVKVKVGGSWVDIDSVSSFIYNQNWGHWSDGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVGQASYGFVMPIFNGGAATWNDVAQDVGVKVKVGGSWVDIDSVSSFIYNQNWGHWSDGG 120

Qy        121 FTGYWFTLSATTEIQLYSKANGVTLDYRLVFQNINKTTITAMTPTQGPQITASFTGGAGF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FTGYWFTLSATTEIQLYSKANGVTLDYRLVFQNINKTTITAMTPTQGPQITASFTGGAGF 180

Qy        181 TYPTFNNDPAVTYAAVADDLKVFVKPVNSSTWIDIDNNAASGWIYDHNFGQFTDGGGGYW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TYPTFNNDPAVTYAAVADDLKVFVKPVNSSTWIDIDNNAASGWIYDHNFGQFTDGGGGYW 240

Qy        241 FNVTESIHVKLESKTSGVNVVYTITFNEAVRNSYVITPYEGTTFTADANGSIGIPLPKID 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FNVTESIHVKLESKTSGVNVVYTITFNEAVRNSYVITPYEGTTFTADANGSIGIPLPKID 300

Qy        301 GGAPIGKELDNFVYQININGQWVELGNSGQSGFTYAANGYNNMSDANQWGYWADYIYGLW 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAPIGKELDNFVYQININGQWVELGNSGQSGFTYAANGYNNMSDANQWGYWADYIYGLW 360

Qy        361 FQPIQEDMQIRIGYPLNGQKGGSVGSNYVNYTLIGNPDAPRPDVSDQEDIAIGTPSDPAI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 FQPIQEDMQIRIGYPLNGQKGGSVGSNYVNYTLIGNPDAPRPDVSDQEDIAIGTPSDPAI 420

Qy        421 QGMNLIWQDEFNGTTLDTSKWNYEQGYYLNDDPNTWGWGNAELQHYTDSAQNVFVQDGKL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QGMNLIWQDEFNGTTLDTSKWNYEQGYYLNDDPNTWGWGNAELQHYTDSAQNVFVQDGKL 480

Qy        481 NIRALNDPKSFPQDPSRYAQYSSGKINTKNHFTLKYGRVDFRAKLPTGNGVWPALWMLPQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 NIRALNDPKSFPQDPSRYAQYSSGKINTKNHFTLKYGRVDFRAKLPTGNGVWPALWMLPQ 540

Qy        541 DSPYGTWAASGEIDVMEARGRLPGSTSGAVHFGGTWPANQHISGEYHFPEGQNINNDYHV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 DSPYGTWAASGEIDVMEARGRLPGSTSGAVHFGGTWPANQHISGEYHFPEGQNINNDYHV 600

Qy        601 YSVVWEEDNIKWYVDGKFFFKVTNEQWYSLAAPNNPNAPFDQPFYLIMNLALGGNFDGGI 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 YSVVWEEDNIKWYVDGKFFFKVTNEQWYSLAAPNNPNAPFDQPFYLIMNLALGGNFDGGI 660

Qy        661 SPNPSDIPVTMQVDYVRVYKENGSGNPGNVPVTGVTLNPTSAQVEVGQSLQLNAGIAPSN 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 SPNPSDIPVTMQVDYVRVYKENGSGNPGNVPVTGVTLNPTSAQVEVGQSLQLNAGIAPSN 720

Qy        721 ATNKQVTWSVSGASVASVSQEGVVTGLAPGTATVTATSVDGQK 763
              |||||||||||||||||||||||||||||||||||||||||||
Db        721 ATNKQVTWSVSGASVASVSQEGVVTGLAPGTATVTATSVDGQK 763

, US6403549 and UNIPROT: D3EJV4.
One of ordinary skilled in the art would have been motivated to do so in view of the importance of the cleaning composition or detergent compositions and method thereof as suggested in the works of WO2005003319 which discloses cleaning/detergent compositions comprising inter alia endoglucanases, such as endo-1,3-beta-glucanases (EC 3.2.1.39) as well as methods for treating fibers and textiles, such as cotton, using such compositions, e.g. to prevent graying of a textile; and further in the works of WO2005003319 which emphasis the use of nonionic and anionic surfactants in the cleaning composition and as detailed above. Thus, the claimed invention was within the ordinary skill in the art to make and use before the effective filing date and was as a whole, prima facie obvious.
5.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-13 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-12 of co-pending Application No. 16/816,403.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows: 
Instant claims 1-13 are stated in paragraph 3 and are broadly drawn to - A cleaning composition comprising: (i) an endo-.beta.-1,3-glucanase enzyme; and (ii) a cleaning adjunct, wherein the endo-.beta.-1,3-glucanase enzyme has at least 70% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 or SEQ ID NO: 3 or SEQ ID NO: 4 or SEQ ID NO: 5 or SEQ ID NO: 6 or SEQ ID NO: 7 (see claim 1, for example); where as claim 1 (for example) of the co-pending application is drawn to laundry detergent composition comprising: (i) an endo-p- 1,3 -glucanase enzyme having at least about 60% identity to one or more of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6 or SEQ ID NO: 7; and (ii) a surfactant; wherein the weight ratio of surfactant to active endo-3-1,3-glucanase enzyme protein is from about 500:1 to 500000:1, wherein the enzyme does not include endo-1,3 (4)-glucanaseE.C. class 3.2.1.6; with specific surfactant ratios and is an obvious variation of the instant claims. 
6.	Information disclosure statements filed 3/18/20, 3/18/20, 12/8/20 & 3/15/21 are acknowledged. Signed copies of the same are provided with this Office Action.
7.	No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940